DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 2, 5, 10, and 13 are objected to because of the following informalities:  
In Claim 1, line 6, 
In Claim 2, line 1, "reinforcing portions is spaced apart" should be "reinforcing portions are spaced apart." 
In Claim 5, line 3, “reinforcing portions is located” should be “reinforcing portions are located.” 
In Claim 10, line 2, “reinforcing portions is equally” should be “reinforcing portions are equally.”
In Claim 13, line 3, “reinforcing portions is located” should be “reinforcing portions are located.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2002/0008858) in view of Savoie (US 2014/0329443).
Regarding claim 1, Wagner discloses a lens (Fig 1), comprising: an optical portion (1, lens) located at a central position (see Fig 1; optical portion located in central position); a bearing portion (2, mount) surrounding the optical portion (see Fig 1; bearing portion surrounding the optical portion); and a plurality of reinforcing portions (see Fig 1; elements 21-28), wherein the plurality of reinforcing portions (21-28) is spaced apart from each other around an optical axis (see Fig 1, elements 21-28 are spaced apart from each other around optical axis). Wagner does not disclose wherein a plurality of reinforcing portions embedded in the bearing portion for reinforcing rigidity of the bearing portion. Wagner and Savoie are related because both teach lens with bearing portion. 
Savoie discloses the lens (see Fig 1) wherein a plurality of reinforcing portions (34, ribs) embedded in the bearing portion (30, ring shaped element) for reinforcing rigidity of the bearing portion (see Fig 1; Para [0063]; ribs, 34, are embedded in element, 30, and offer structural rigidity to the element).

Regarding claim 2, Wagner in view of Savoie discloses the lens (Wagner: Fig 1) as described in claim 1, wherein the plurality of reinforcing portions (Wagner: see Fig 1; elements 21-28) is equally spaced around the optical axis (Wagner: see Fig 1; elements equally spaced around optical axis).
Regarding claim 5, Wagner in view of Savoie discloses the lens (Wagner: Fig 1) as described in claim 1, wherein the bearing portion comprises a first surface (Wagner: see Fig 3b; bearing portion 2 has a bottom surface) and a second surface (Wagner: see Fig 3b; bearing portion 2 has a top surface) that are opposite to each other (Wagner: see Fig 3b; top surface is opposite bottom surface), and the plurality of reinforcing portions (Wagner: see Fig 1; elements 21-28) is located between the first surface and the second surface in a direction parallel to the optical axis (Wagner: see Fig 3b; elements 21-28 located between top and bottom surfaces) and not exposed out of the first surface (Wagner: see Fig 3b; elements not exposed out of first surface).
Regarding claim 6, Wagner in view of Savoie discloses the lens (Wagner: Fig 1) as described in claim 5, wherein the plurality of reinforcing portions has equal distances from the first surface and the second surface in the direction parallel to the optical axis (Wagner: see Fig 3b; plurality of reinforcing portion are equidistant from first and second surfaces).
Regarding claim 7, Wagner in view of Savoie discloses the lens (Wagner: Fig 1) as described in claim 1, wherein each of the plurality of reinforcing portions is made of a metal material (Wagner: see Fig 1; Para [0030]; reinforcing portions are made of metal material).
Regarding claim 8, Wagner in view of Savoie discloses the lens (Wagner: Fig 1) as described in claim 7, wherein the bearing portion and the plurality of reinforcing portions are formed into one piece (Wagner: see Fig 3b; elements 21-28 and bearing portion 2 are formed into a singular piece).
Regarding claim 9, Wagner in view of Savoie discloses a lens module (Wagner: see Fig 9), comprising the lens as described in claim 1 (Wagner: see Fig 1; Para [0054]; preferred optical element used on lens 692 of objective 69).
Regarding claim 10, Wagner in view of Savoie discloses the lens module (Wagner: see Fig 9) as described in claim 9, wherein the plurality of reinforcing portions is equally spaced around the optical axis (Wagner: see Fig 1; elements equally spaced around optical axis).
Regarding claim 13, Wagner in view of Savoie discloses the lens module (Wagner: see Fig 9) as described in claim 9, wherein the bearing portion comprises a first surface (Wagner: see Fig 3b; bearing portion 2 has a bottom surface) and a second surface (Wagner: see Fig 3b; bearing portion 2 has a top surface) that are opposite to each other (Wagner: see Fig 3b; top surface is opposite bottom surface), and the plurality of reinforcing portions (Wagner: see Fig 1; elements 21-28) is located between the first surface and the second surface in a direction parallel to the optical axis (Wagner: see Fig 
Regarding claim 14, Wagner in view of Savoie discloses the lens module (Wagner: see Fig 9) as described in claim 13, wherein the plurality of reinforcing portions has equal distances from the first surface and the second surface in the direction parallel to the optical axis (Wagner: see Fig 3b; plurality of reinforcing portion are equidistant from first and second surfaces).
Regarding claim 15, Wagner in view of Savoie discloses the lens module (Wagner: see Fig 9) as described in claim 9, wherein each of the plurality of reinforcing portions is made of a metal material (Wagner: see Fig 1; Para [0030]; reinforcing portions are made of metal material).
Regarding claim 16, Wagner in view of Savoie discloses the lens module (Wagner: see Fig 9) as described in claim 9, wherein the bearing portion and the plurality of reinforcing portions are formed into one piece (Wagner: see Fig 3b; elements 21-28 and bearing portion 2 are formed into a singular piece).
Regarding claim 17, Wagner in view of Savoie discloses a lens module (Wagner: see Fig 9) as described in claim 9, comprising: a lens barrel (Wagner: see Fig 9; barrel referred to as combination of components 62, 67 and 69) having a receiving space (Wagner: see Fig 9; receiving space interpreted as space between elements 62 and 61); and an optical assembly received in the receiving space (Wagner: see Fig 9; optical assembly is the combination of lens and light shading plates 66, 672, and 692), wherein the optical assembly comprises a first lens close to an object side (Wagner: see Fig 9; a first lens, 692, is configured on a side closest to wafer, 70 (interpreted as object side)), a .
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2002/0008858) in view of Savoie (US 2014/0329443) in further view of Reichmann (US 2011/0075279).
Regarding claim 3, Wagner in view of Savoie discloses the lens as described (Wagner: Fig 1) in claim 1, wherein the bearing portion comprises a first surface (Wagner: see Fig 3b; bearing portion 2 has bottom surface) and a second surface (Wagner: see Fig 3b; bearing portion 2; has top surface) that are opposite to each other (Wagner: see Fig 3b; top surface is opposite bottom surface).
Wagner in view of Savoie does not disclose wherein the bearing portion is provided with a plurality of recessed portions each formed by recessing from the first surface towards the second surface, and the plurality of reinforcing portions is fixed in the plurality of recessed portions. Wagner in view of Savoie and Reichmann are related because both lens with reinforcing portions. 
Reichmann discloses the lens (see Fig 1) wherein the bearing portion (see Fig 1; bearing portion comprised of elements 3-7) is provided with a plurality of recessed portions (see Fig 1; recessed portions 4 are recessed from a first surface, top surface of 6, to a second surface, a bottom surface of 5) each formed by recessing from the first surface towards the second surface (see Fig 1; recessed portions recessed from first towards second 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wagner in view of Savoie with wherein the bearing portion is provided with a plurality of recessed portions each formed by recessing from the first surface towards the second surface, and the plurality of reinforcing portions is fixed in the plurality of recessed portions of Reichmann for the purpose of improving the stability of the image by improving the stability of the lens. 
Regarding claim 4, Wagner in view of Savoie and Reichmann discloses the lens (Reichmann: see Fig 1) as described in claim 3, wherein the bearing portion (Reichmann: see Fig 1; bearing portion comprised of elements 3-7) further comprises a peripheral surface (Reichmann: see Fig 1; peripheral surface 4) connecting the first surface with the second surface (Reichmann: see Fig 1; surface 4 connects surface 5 and 6 by means of clamps 5.4 and 6.4), and each of the plurality of recessed portions extends from the peripheral surface towards the optical axis (Reichmann: see Fig 1; plurality of recessed portions extend from outer ring 4 towards optical axis).
Regarding claim 11, Wagner in view of Savoie discloses the lens module as described (Wagner: Fig 9) in claim 9, wherein the bearing portion comprises a first surface (Wagner: see Fig 3b; bearing portion 2 has bottom surface) and a second surface (Wagner: see Fig 3b; bearing portion 2; has top surface) that are opposite to each other (Wagner: see Fig 3b; top surface is opposite bottom surface). Wagner in view of Savoie does not disclose wherein the bearing portion is provided with a plurality of recessed 
Reichmann discloses the lens (see Fig 1) wherein the bearing portion (see Fig 1; bearing portion comprised of elements 3-7) is provided with a plurality of recessed portions (see Fig 6; recessed portions 4 are recessed from a first surface, top surface of 6, to a second surface, a bottom surface of 5) each formed by recessing from the first surface towards the second surface (see Fig 6; recessed portions recessed from first towards second surface), and the plurality of reinforcing portions (see Fig 6; reinforcing portions 6.2) is fixed in the plurality of recessed portions (see Fig 6; reinforcing portions are fixed with recessed portions).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wagner in view of Savoie with wherein the bearing portion is provided with a plurality of recessed portions each formed by recessing from the first surface towards the second surface, and the plurality of reinforcing portions is fixed in the plurality of recessed portions of Reichmann for the purpose of improving the stability of the image by improving the stability of the lens module. 
Regarding claim 12, Wagner in view of Savoie and Reichmann discloses the lens module (Reichmann: see Fig 1) as described in claim 11, wherein the bearing portion (Reichmann: see Fig 1; bearing portion comprised of elements 3-7) further comprises a peripheral surface (Reichmann: see Fig 1; peripheral surface 4) connecting the first surface with the second surface (Reichmann: see Fig 1; surface 4 connects surface 5 and 6 by means of clamps 5.4 and 6.4), and each of the plurality of recessed portions extends 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.S./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872